Hill, Justice,
concurring.
I concur in the opinion and judgment of the court. However, it would seem to me that at some point as these children reach majority, the former husband should be entitled to seek modification of his child support obligations under Code Ann. § 30-220. If he cannot qualify thereunder, then it would appear that no great harm has been done by allowing the remaining minor child or children to receive the benefit of the monthly child support payment expended for fewer and fewer children.